                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                  3:20-cv-361-GCM

JOHN ALAN FAGAN, JR.,               )
                                    )
                   Plaintiff,       )
                                    )
vs.                                 )                         ORDER
                                    )
ANDREW SAUL,                        )
Commissioner of Social Security,    )
                                    )
                   Defendant.       )
____________________________________)

       THIS MATTER is before the Court on pro se Plaintiff’s Complaint, (Doc. No. 1), and

Application to Proceed in District Court Without Prepaying Fees or Costs, (Doc. No. 2).

       In this matter, Plaintiff is seeking review of an adverse final determination of the Social

Security Commission. See (Doc. No. 1). Plaintiff has filed an Application to proceed in forma

pauperis which is pending before the Court. (Doc. No. 2).

       Proper venue under the Social Security Act is “in the district court of the United States for

the judicial district in which the plaintiff resides, or has his principal place of business….” 42

U.S.C. § 405(g). When a plaintiff files a case laying venue in the wrong division or district, the

district “shall dismiss, or if it be in the interest of justice, transfer such case to any district or

division in which it could have been brought.” 28 U.S.C. § 1406(a). Transfer for lack of venue

can be considered sua sponte. See Feller v. Brock, 802 F.2d 722, 729 n.7 (4th Cir. 1986).

       Plaintiff resides in Rowan County, which is in the Middle District of North Carolina, and

it appears that venue does not lie in this District. Because it appears that this action should have

been brought in the Middle District of North Carolina where the Plaintiff resides, this action will

be transferred to the Middle District pursuant to 28 U.S.C. § 1406(a). Plaintiff may file a Notice

                                                  1

          Case 3:20-cv-00361-GCM Document 3 Filed 07/16/20 Page 1 of 2
objecting to the transfer within fourteen (14) days of this Order. See Feller, 802 F.2d at 729 n.7

(requiring notice when venue is raised sua sponte). The failure to object will result in this case’s

transfer to the Middle District of North Carolina without further notice.

          IT IS, THEREFORE, ORDERED that Plaintiff may file a Notice within fourteen (14)

days of this order objecting to the transfer of this action to the Middle District of North Carolina.

If no Response is filed, this action will be transferred to the Middle District without further

notice.



                                              Signed: July 15, 2020




                                                  2

            Case 3:20-cv-00361-GCM Document 3 Filed 07/16/20 Page 2 of 2
